DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  However, Examiner does not agree that the Stephan reference teaches away from a cover made from several pieces integrated in any of various ways.  It appears to be clear in Stephan that a cover is formed of multiple components with reinforcing structures projecting from the concave side (i.e. “as viewed from inside the aircraft looking in the direction opposite the flight direction”).  Regarding Applicant’s assertion that one of ordinary skill in the art at the time of Applicant’s invention would not have looked to the Rufino teaching, Examiner reminds Applicant that this reference was merely included to demonstrate the use of fiber-reinforced thermoplastic material in a related application and its obvious potential use in the primary reference (Stephan).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (U.S. Patent 6,378,805) in view of Rufino et al. (U.S. Patent 9,776,704).

In regards to claim 1, Stephan et al (henceforth referred to as Stephan) disclose a pressure bulkhead for pressure-tight axial closure of a pressurized fuselage of an aircraft or spacecraft that is capable of being put under an internal pressure, the pressure bulkhead comprising:
a plurality of dome segments, having an integrated reinforcement.  Stephan teaches a truncated cone reinforced structure that is comprised of segments between radial Z-shaped reinforcing “profiles” (see figures 2-4) and further that the reinforcing structures may be “produced integrally therewith” (the cover) as disclosed at col. 3, lines 4-7, but fails to explicitly teach that in each case made integrally from a fiber-reinforced thermoplastic plastics material.  However, Rufino et al (henceforth referred to as Rufino) 
Also, Stephan teaches that the segments are joined to one another to form a pressure dome;
Stephan discloses that the integrated reinforcement has a reinforcement profile which projects from a concave internal face of a respective dome segment.  As shown, the radially projecting reinforcing profile of the Stephan structure project from a central concave “face” (see figure 2);
Stephan as modified discloses that the integrated reinforcement is configured on one side as a peripheral reinforcement, and the dome segments by way of the integrated reinforcement are in each case joined to a mating region of a nearest dome segment.  Stephan teaches that the reinforcing profiles may be integrally formed with the cover and also that the reinforcing structures are between two adjacent “segments”.

In regards to claim 2, Stephan discloses that the dome segments about a center of the pressure dome are disposed beside one another along an azimuthal direction of the pressure dome.  See distribution of the segments in the figures.

In regards to claim 3, Stephan discloses that the integrated reinforcement is aligned along a radial direction of the pressure dome.  The reinforcing profiles of the Stephan dome are arranged radially around the structure (see figure 2).

In regards to claim 5, Stephan discloses that the reinforcement profile is configured as Z-shaped and/or Ω-shaped.  Stephan teaches a Z-shaped profile (see figure 4).

In regards to claim 7, Stephan discloses that the dome segments are joined to one another by at least one of riveting, welding, and adhesive bonding.  The segments between the reinforcing profiles are bonded via adhesives, as is/are the other composite layers of the truncated cone.

In regards to claim 8, Stephan discloses local reinforcements which are joined to the dome segments.  Stephan teaches reinforcing structures at or about each portion of the truncated dome.

In regards to claim 9, Stephan as modified discloses that the local reinforcements are joined to the dome segments by at least one of riveting, welding, and adhesive bonding.  Stephan teaches, in the case of separate reinforcing structures, riveting 

In regards to claim 10, Stephan discloses that at least a proportion of the local reinforcements are aligned along an azimuthal direction of the pressure dome.  The truncated dome of Stephan includes reinforcing z-shaped structures aligned along an azimuthal direction as illustrated.

In regards to claim 11, Stephan discloses that at least a proportion of the local reinforcements are disposed in an annular manner about passage openings in the dome segments.  Stephan teaches openings (items 6) in the dome and that the reinforcing structures are annularly disposed around the openings as shown in figure 2.

In regards to claim 12, Stephan discloses that the dome segments have a variable dome thickness.  Although Stephan teaches essentially uniform dome thickness, Stephan indicates thicker regions around openings.

In regards to claim 13, Stephan discloses that joint transitions between the dome segments are closed by at least one of sealant, caulking material, and sealing elements. Stephan teaches using a sealant at some joint fastener locations (col. 4, lines 51-67).

In regards to claim 14, Stephan discloses an aircraft or spacecraft having a pressure bulkhead for pressure tight axial closure of a pressurized fuselage of an aircraft or spacecraft that is capable of being put under an internal pressure, comprising:
a plurality of dome segments, having an integrated reinforcement.  Stephan teaches a truncated cone reinforced structure that is comprised of segments between radial Z-shaped reinforcing “profiles” (see figures 2-4) and further that the reinforcing structures may be “produced integrally therewith” (the cover) as disclosed at col. 3, lines 4-7.  Stephan fails to teach that in each case the integrated reinforcement made integrally from a fiber-reinforced thermoplastic plastics material.  However, Rufino teaches a truncated reinforced cone fabricated from fiber-reinforced thermoplastic material (col. 4, lines 12-46).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various composite reinforcing materials to fabricate the truncated cone of Stephan, including a fiber-reinforced thermoplastic material as taught in Rufino, since these materials are well known and extensively utilized in the aerospace field.  
Also, Stephan teaches that the segments are joined to one another to form a pressure dome;
Stephan discloses that the integrated reinforcement has a reinforcement profile which projects from a concave internal face of a respective dome segment.  As shown, the radially projecting reinforcing profile of the Stephan structure project from a central concave “face” (see figure 2);
Stephan as modified discloses that the integrated reinforcement is configured on one side as a peripheral reinforcement, and the dome segments by way of the integrated reinforcement are in each case joined to a mating region of a nearest dome segment.  Stephan teaches that the reinforcing profiles may be integrally formed with the cover and also that the reinforcing structures are between two adjacent “segments”.


Summary/Conclusion
Claims 1-3, 5 and 7-14 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641